

116 HR 1558 IH: Taxpayer Extension Act
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1558IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Casten of Illinois (for himself, Ms. Underwood, Mrs. Davis of California, Mr. Cisneros, Mr. Van Drew, Mr. Sires, Mr. Swalwell of California, Ms. Moore, Mr. Nadler, Ms. Norton, Ms. Hill of California, Mr. Sean Patrick Maloney of New York, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo delay by 5 weeks the time for individuals to file certain calendar year 2018 income tax returns.
	
 1.Short titleThis Act may be cited as the Taxpayer Extension Act. 2.Delay of time for individuals to file certain income tax returns (a)In generalFor purposes of any return made under section 6012(a)(1), 6013, or 6017 on the basis of calendar year 2018, section 6072(a) of the Internal Revenue Code of 1986 shall be applied by substituting 20th day of May for 15th day of April.
 (b)Interest on withholding overpaymentsFor the purposes of any tax deducted and withheld at the source during calendar year 2018, section 6513(b)(1) of the Internal Revenue Code of 1986 shall be applied by inserting (the 20th day of May in the case of a taxable year ending on December 31, 2018) before the period at the end.
 (c)Failure by individual To pay estimated income taxIn the case of an installment of estimated tax with respect to 2018, section 6654(b)(2)(A) of the Internal Revenue Code of 1986 shall be applied by inserting (the 20th day of May in the case of a taxable year ending on December 31, 2018) before the comma at the end.
			